Appeal by the de*491fendant from (1) a judgment of the County Court, Orange County (DeRosa, J.), rendered July 12, 2002, convicting him of criminal possession of stolen property in the third degree under Superior Court Information No. 02-00511, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court also rendered July 12, 2002, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a stolen property in the fourth degree under Superior Court Information No. 02-00001.
Ordered that the judgment and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Santucci, J.P., Smith, Luciano and Adams, JJ., concur.